Citation Nr: 1448026	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claims.

In October 2013, the Board remanded the appeal for a new VA examination and opinion.  The Board has reviewed the case file and is satisfied that there has been substantial compliance with the directives of that remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal, however, is again REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Veteran submitted a statement in support of his claim wherein he requested a videoconference hearing before the Board.  A review of the record shows that the Veteran has not been provided the requested hearing.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2014).

Additionally, on remand, the RO should contact the Veteran to determine whether all of the evidence relevant to his appeal has been submitted.  Specifically, in his March 2014 statement, the Veteran indicated that he was submitting a lay statement from his spouse and a copy of their marriage certificate.  Neither is of record.  Also, an April 2012 report of contact indicated the Veteran planned to submit medical records from a new doctor (Dr. S.); however, no records were received.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether all of the evidence relevant to his appeal has been submitted.  Specifically, inform the Veteran that certain evidence he stated would be forthcoming, including a lay statement from his spouse, a copy of their marriage certificate, and medical records from Dr. S., has not been received.  See March 2014 statement; April 2012 report of general information.  Afford the Veteran an opportunity to submit additional evidence in furtherance of the remanded claims, including the evidence described above.

2.  Thereafter, schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran and his representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


